928 F.2d 1205
289 U.S.App.D.C. 113
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Richard T. ROBINSON, Appellant.
No. 90-3116.
United States Court of Appeals, District of Columbia Circuit.
April 5, 1991.

Appeal from the United States District Court for the District of Columbia;  Cr-90-00058-02.
D.D.C.
APPEAL DISMISSED.
Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, and on the briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
The District Court did not err in refusing to suppress twenty-one gold coins that the appellant had voluntarily surrendered to government agents for safekeeping.  That appellant consented to the impoundment of his property distinguishes the case from United States v. Lyons, 706 F.2d 321 (D.C.Cir.1983).  See id. at 333 & n. 19.


3
The appellant also objects that the evidence was not sufficient to support a conviction.  The evidence, however, is such that, viewing it in the light most favorable to the government, a reasonable trier of fact could have found guilt beyond a reasonable doubt.    See Jackson v. Virginia, 443 U.S. 307, 318-19 (1979);  United States v. Maxwell, 920 F.2d 1028, 1035 (D.C.Cir.1990).  It is accordingly


4
ORDERED and ADJUDGED that the appeal is dismissed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15(b)(2).